Exhibit 10(ii)

consultanT AGREEMENT

This Consultant Agreement (“Agreement”) is made and entered into on this 27th
day of July, 2009 effective as of July 1, 2009 by and between Simple Tech Inc.,
a Nevada based corporation (the “Company”), and Costas Takkas (hereinafter, the
“Consultant”).

W I T N E S S E T H:

WHEREAS, the Consultant has been appointed as an Officer and Director of the
Company.

WHEREAS, the Consultant possesses intimate knowledge of the business and affairs
of the Company, its policies, methods and personnel;

WHEREAS, the Board of Directors of the Company recognizes that the Consultant
will contributed to the growth and success of the Company, and desires to assure
the Company of the Consultant's continued expertise and to compensate him
therefore;

WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Consultant's continued attention and dedication to the Company;
and

WHEREAS, the Consultant is willing to make his services available to the Company
and on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Consultant
hereby agree as follows:


1.     Definitions

When used in this Agreement, the following terms shall have the following
meanings:

(a)     “Accrued Obligations” means:

(i)     

all accrued but unpaid Base Fees through the end of the Term of Agreement;


(ii)     

any unpaid or unreimbursed expenses incurred in accordance with Company policy,
including amounts due under Article 5(a) hereof, to the extent incurred during
the Term of Agreement;


(iii)     

any benefits provided under the Company’s benefit plans, programs or
arrangements in which the Consultant participates, in accordance with the terms
thereof, including rights to equity in the Company pursuant to any plan or
grant;


(iv)     

any unpaid Bonus in respect to any completed fiscal year that has ended on or
prior to the end of the Term of Agreement; and


(v)     

rights to indemnification by virtue of the Consultant’s position as an officer
or director of the Company or its subsidiaries and the benefits under any
directors’ and officers’ liability insurance policy maintained by the Company,
in accordance with its terms thereof.


Page 1

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(b)     

“Affiliate” means any entity that controls, is controlled by, or is under common
control with, the Company.


(c)     

“Base Fees” means the fees provided for in Article 4(a) hereof or any increased
salary granted to Consultant pursuant to Article 4(a) hereof.


(d)     

“Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended.


(e)     

“Board” means the Board of Directors of the Company.


(f)     

“Bonus” means any bonus payable to the Consultant pursuant to Article 4(b)
hereof.


(g)     

“Bonus Period” means the period for which a Bonus is payable. Unless otherwise
specified by the Board, the Bonus Period shall be the fiscal year of the
Company.


(h)     

“Cause” means:


(i)     

a conviction of the Consultant, or a plea of nolo contendere, to a felony
involving moral turpitude; or


(ii)     

willful misconduct or gross negligence by the Consultant resulting, in either
case, in material economic harm to the Company or any Related Entities; or


(iii)     

a willful continued failure by the Consultant to carry out the reasonable and
lawful directions of the Board; or


(iv)     

fraud, embezzlement, theft or dishonesty of a material nature by the Consultant
against the Company or any Affiliate or Related Entity, or a willful material
violation by the Consultant of a policy or procedure of the Company or any
Affiliate or Related Entity, resulting, in any case, in material economic harm
to the Company or any Affiliate or Related Entity; or


(v)     

a willful material breach by the Consultant of this Agreement.


An act or failure to act shall not be “willful” if (i) done by the Consultant in
good faith or (ii) the Consultant reasonably believed that such action or
inaction was in the best interests of the Company and the Related Entities.

[Remainder of Page Left Intentionally Blank]



Page 2

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

(i)     “Change in Control” means:

(i)     

The acquisition by any Person of Beneficial Ownership of more than fifty percent
(50%) of the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) (the foregoing Beneficial Ownership
hereinafter being referred to as a “Controlling Interest”); provided, however,
that for purposes of this definition, the following acquisitions shall not
constitute or result in a Change of Control: (v) any acquisition directly from
the Company; (w) any acquisition by the Company; (x) any acquisition by any
person that as of the Commencement Date owns Beneficial Ownership of a
Controlling Interest; (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary of the
Company; or (z) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) below; or


(ii)     

During any period of two (2) consecutive years (not including any period prior
to the Commencement Date) individuals who constitute the Board on the
Commencement Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Commencement Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or


(iii)     

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination:


[Remainder of Page Left Intentionally Blank]



Page 3

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

(A)      all or substantially all of the individuals and entities who were the
Beneficial Owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the then outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;

(B)      no Person (excluding any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination
beneficially owns, directly or indirectly, twenty percent (20%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or any Person that as of the
Commencement Date owns Beneficial Ownership of a Controlling Interest
beneficially owns, directly or indirectly, more than fifty percent (50%) of the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

(C)      at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(iv)     

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(j)     

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.


(k)     

“Code” means the Internal Revenue Code of 1986, as amended.


(l)     

“Commencement Date” means July 1, 2009.


(m)     

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.


Page 4

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(n)     

“Competitive Activity” means an activity that is in material or direct
competition with the Company in any of the States within the United States, or
countries within the world, in which the Company conducts business with respect
to a business in which the Company engaged while the Consultant was employed by
the Company.


(o)     

“Confidential Information” means all trade secrets and information disclosed to
the Consultant or known by the Consultant as a consequence of or through the
unique position of his employment with the Company or any Related Entity
(including information conceived, originated, discovered or developed by the
Consultant and information acquired by the Company or any Related Entity from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Consultant), about the
Company or any Related Entity or its business.


(p)     

“Disability” means the Consultant’s inability, or failure, to perform the
essential functions of his position, with or without reasonable accommodation,
for any period of three months or more in any 12 month period, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.


(q)     

“Equity Awards” means any stock options, restricted stock, restricted stock
units, stock appreciation rights, phantom stock or other equity based awards
granted by the Company or any of its Affiliates to the Consultant.


(r)     

“Excise Tax” means any excise tax imposed by Section 4999 of the Code, together
with any interest and penalties imposed with respect thereto, or any interest or
penalties are incurred by the Consultant with respect to any such excise tax.


(s)     

“Expiration Date” means the date on which the Term of Employment, including any
renewals thereof under Article 3(b), shall expire.


(t)     “Good Reason” means

(i)     

the assignment to the Consultant of any duties inconsistent in any material
respect with the Consultant's position (including status, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Article
2(b) of this Agreement, or any other action by the Company that results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Consultant;


(ii)     

any material failure by the Company to comply with any of the provisions of
Article 6 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Consultant;


Page 5

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(iii)     

any purported termination by the Company of the Consultant's employment other
than for Cause pursuant to Article 6(b), or by reason of the Consultant’s
Disability pursuant to Article 6(c) of this Agreement, prior to the Expiration
Date.


(u)     

“Group” shall have the meaning ascribed to such term in Section 13(d) of the
Securities Exchange Act of 1934.


(v)     

“Initial Term” means July1st 2009 to June 30th 2010.


(w)     

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d) thereof.


(x)     

“Related Entity” means any subsidiary, and any business, corporation,
partnership, limited liability Company or other entity designated by Board in
which the Company or a subsidiary holds a substantial ownership interest.


(y)     

“Restricted Period” shall be the Term of Agreement and if the Term of Agreement
is terminated for any reason other than by the Company for Cause or by the
Consultant for Good Reason, the two (2) year period immediately following
termination of the Term of Agreement. Notwithstanding the foregoing, the
Restricted Period shall end in the event that (i) the Company fails to make any
payments or provide any Benefits required by Article 6 hereof with 15 days of
written notice from the Consultant of such failure or (ii) the Company no longer
has the rights to the confidential information.


(z)     “Severance Amount” shall mean

(i)     

in the event of the termination of Consultant’s agreement with the Company by
reason of the Consultant’s death or Disability, the amount of the Consultant’s
annual Base Fee as in effect at the time of such termination payable in either
cash or Common Stock at the discretion of the Company, based on the five day
weighted trading average ending on the Termination Date, and


(ii)     

in the event of termination of the Consultant’s agreement by the Company without
Cause or by the Consultant with Good Reason, or upon the Expiration Date, an
amount equal to one (1) times the Consultant’s annual Base Salary as in effect
immediately prior to the Termination Date payable in either cash or Common Stock
at the discretion of the Company, based on the five day weighted trading average
ending on the Termination Date.


(aa)     

“Severance Term” means the one (1) year period following the date on which the
Term of Agreement ends.


(bb)     

“Stock Option” means a right granted to the Consultant under Article 5(e) hereof
to purchase Common Stock under the Company’s Stock Option Plan.


(cc)     

“Stock Option Plan” means the Company’s Directors and Employees Incentive Stock
Option Plan, as amended from time to time, and any successor plan thereto.


Page 6

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(i)     

“Term of Agreement” means the period during which the Consultant shall provide
to the Company pursuant to the terms of this Agreement


(ii)     

“Termination Date” means the date on which the Term of Agreement ends.


2.     Services

(a)     Services and Term

The Company hereby agrees to retain the services of the Consultant and the
Consultant hereby agrees to serve the Company during the Term of Agreement on
the terms and conditions set forth herein.


(b)     Duties of Consultant

During the Term of Agreement, the Consultant shall be retained and serve as an
Officer and Director of the Company, and shall have such duties typically
associated with such title, including, without limitation supervising operations
and management of the Company and its subsidiaries. The Consultant shall
faithfully and diligently perform all services as may be assigned to him by the
Chief Consultant Officer (the “CEO”) of the Company (if someone other than the
Consultant) or the Board (provided that, such services shall not materially
differ from the services currently provided by the Consultant), and shall
exercise such power and authority as may from time to time be delegated to him
by the CEO or the Board. The Consultant shall devote his full business time,
attention and efforts to the performance of his duties under this Agreement,
render such services to the best of his ability, and use his reasonable best
efforts to promote the interests of the Company. The Consultant shall not engage
in any other business or occupation, other than that declared and existing at
the commencement date, during the Term of Agreement, including, without
limitation, any activity that (i) conflicts with the interests of the Company or
its subsidiaries, (ii) interferes with the proper and efficient performance of
his duties for the Company, or (iii) interferes with the exercise of his
judgment in the Company’s best interests. Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Consultant to (x) serve on corporate, civic or charitable
boards or committees, (y) deliver lectures, fulfill speaking engagements or
teach at educational institutions, or (z) manage personal investments, so long
as such activities do not significantly interfere with or significantly detract
from the performance of the Consultant’s responsibilities to the Company in
accordance with this Agreement.


3.     Term

(a)     Initial Term

The initial Term of Agreement for the services of the Consultant hereunder,
shall commence on the Commencement Date and shall expire on June 30th 2010,
unless sooner terminated in accordance with Article 6 hereof.



Page 7

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

(b)     

Renewal Terms


At the end of the Initial Term, the Term of Agreement shall automatically renew
for successive one (1) year terms (subject to earlier termination as provided in
Section 6 hereof), unless the Company or the Consultant delivers written notice
to the other at least three (3) months prior to the Expiration Date of its or
his election not to renew the Term of Agreement.


4.     Compensation

(a)     Base Fee

The Consultant shall receive a Base Fee at the annual rate of $96,000 during the
Term of Agreement, with such Base Fee payable in installments consistent with
the Company's normal schedule, subject to applicable withholding and other taxes
(if applicable). The Base Fee shall be increased upon completion of certain
milestones:

(i)      to $10,000 per month upon the Company raising a cumulative $1,000,000

(ii)     to $12,000 per month upon the Company raising a cumulative total of
$2,500,000 for the development of the Technology;

(iii)      to $15,000 per month upon completion of (ii) above and having
developed a business plan, approved by the Board of Directors of the Company,
for the use of the technology in an application other than for the use of the
Technology in fuel cells;

(iv)     to $20,000 per month upon completion of (iii) above and the Company
raising a cumulative total of $10,000,000 for the development of the Technology;

(v)     The Base Salary shall be reviewed, at least annually, for merit
increases and may, by action and in the discretion of the Compensation Committee
of the Board, be increased at any time or from time to time, but may not be
decreased from the then current Base Salary.



(b)     Bonuses

(i)     

The Consultant shall receive such additional bonuses, if any, as the Board may
in its sole and absolute discretion determine.


(ii)     

Any Bonus payable pursuant to this Article 4(b) shall be paid by the Company to
the Consultant within 2 ½ months after the end of the Bonus Period for which it
is payable.


[Remainder of Page Left Intentionally Blank]



Page 8

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



5.     Expense Reimbursement and Other Benefits.

(a)     Reimbursement of Expenses

Upon the submission of proper substantiation by the Consultant, and subject to
such rules and guidelines as the Company may from time to time adopt with
respect to the reimbursement of expenses of Consultant personnel, the Company
shall reimburse the Consultant for all reasonable expenses actually paid or
incurred by the Consultant during the Term of Agreement in the course of and
pursuant to the business of the Company. The Consultant shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts or other
evidence reasonably requested by the Company.


(b)     

Compensation/Benefit Programs


During the Term of Agreement, the Consultant shall be entitled to participate in
all medical, dental, hospitalization, accidental death and dismemberment,
disability, travel and life insurance plans, and any and all other plans as are
presently and hereinafter offered by the Company to its Consultant personnel,
including savings, pension, profit-sharing and deferred compensation plans,
subject to the general eligibility and participation provisions set forth in
such plans. During the term of agreement the Company shall provide health
insurance which shall include medical, dental and prescription coverage with a
co-pay to be determined.


(c)     

Working Facilities


During the Term of Agreement, the Company shall furnish the Consultant with an
office and such other facilities and services suitable to his position and
adequate for the performance of his duties hereunder.


(d)     

Automobile


During the term of agreement, the Company shall provide the Consultant with an
automobile.


(e)     

Stock Options


The Company shall grant to the Consultant options to purchase up to 500,000
shares of the Company’s Common Stock, at an exercise price of $1.00 per shares,
subject to the terms and conditions set forth in the Stock Option Agreement, and
the provisions of the Stock Option Plan, such options to be set by July 31,
2009. During the Term of Agreement, the Consultant shall be eligible to be
granted additional Stock Options under (and therefore subject to all terms and
conditions of) the Stock Option Plan or such other plans or programs as the
Company may from time to time adopt, and subject to all rules of regulation of
the Securities and Exchange Commission applicable thereto. The number and type
of additional Stock Options, and the terms and conditions thereof, shall be
determined by the Compensation Committee of the Board, or by the Board in its
discretion and pursuant to the Stock Option Plan or the plan or arrangement
pursuant to which they are granted.

Page 9

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(f)     

Other Benefits


The Consultant shall be entitled to four (4) weeks of paid vacation each
calendar year during the Term of Agreement, to be taken at such times as the
Consultant and the Company shall mutually determine and provided that no
vacation time shall significantly interfere with the duties required to be
rendered by the Consultant hereunder. Any vacation time not taken by Consultant
during any calendar year may be carried forward into any succeeding calendar
year or paid in lieu at the discretion of the CEO or the Board. The Consultant
shall receive such additional benefits, if any, as the Board of the Company
shall from time to time determine.


6.     Termination

(a)     

General


The Term of Agreement shall terminate upon the earliest to occur of (i) the
Consultant’s death, (ii) a termination by the Company by reason of the
Consultant’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Consultant with or without Good Reason. Upon any
termination of Consultant’s services for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Consultant,
the Consultant shall resign from any and all directorships, committee
memberships or any other positions Consultant holds with the Company or any of
its subsidiaries.


(b)     

Termination By Company for Cause


The Company shall at all times have the right, upon written notice to the
Consultant, to terminate the Term of Agreement, for Cause. In no event shall a
termination of the Consultant’s services for Cause occur unless the Company
gives written notice to the Consultant in accordance with this Agreement stating
with reasonable specificity the events or actions that constitute Cause and
providing the Consultant with an opportunity to cure (if curable) within a
reasonable period of time. No termination of the Consultant’s services for Cause
shall be permitted unless the Termination Date occurs during the 120-day period
immediately following the date that the events or actions constituting Cause
first become known to the Board. Cause shall in no event be deemed to exist
except upon a decision made by the Board, at a meeting, duly called and noticed,
to which the Consultant (and the Consultant’s counsel) shall be invited upon
proper notice. If the Consultant’s services are terminated by the Company for
Cause by reason of Article 6(b) hereof, and the Consultant’s conviction is
overturned on appeal, then the Consultant’s employment shall be deemed to have
been terminated by the Company without Cause in accordance with Article 6(e)
below. For purposes of this Article 6(b), any good faith determination by the
Board of Cause shall be binding and conclusive on all interested parties. In the
event that the Term of Agreement is terminated by the Company for Cause,
Consultant shall be entitled only to the Accrued Obligations.


(c)     

Disability


The Company shall have the option, in accordance with applicable law, to
terminate the Term of Agreement upon written notice to the Consultant, at any
time during which the Consultant is suffering from a Disability. In the event
that the Term of Agreement is terminated due to the Consultant’s Disability, the
Consultant shall be entitled to:



(i)     

the Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Agreement not ended;


Page 10

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

(ii)     

the Severance Amount, payable for the Severance Term; and


(iii)     

Continuation of the health benefits provided to the Consultant’s covered
dependents under the Company health plans as in effect from time to time after
the Consultant’s death at the same cost applicable to dependents of active
employees until the expiration of the Severance Term on the first anniversary of
the Termination Date; provided, however, that as a condition of continuation of
such benefits, the Company may require the covered dependents to elect to
continue such health insurance pursuant to COBRA.


(d)     Death

In the event that the Term of Agreement is terminated due to the Consultant’s
death, the Consultant shall be entitled to:


(i)     

the Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Agreement not ended;


(ii)     

the Severance Amount, payable for the Severance Term; and


(iii)     

Continuation of the health benefits provided to the Consultant’s covered
dependents under the Company health plans as in effect from time to time after
the Consultant’s death at the same cost applicable to dependents of active
employees until the expiration of the Severance Term on the first anniversary of
the Termination Date; provided, however, that as a condition of continuation of
such benefits, the Company may require the covered dependents to elect to
continue such health insurance pursuant to COBRA.


(e)     Termination Without Cause

The Company may terminate the Term of Agreement at any time without Cause, by
written notice to the Consultant not less than 30 days prior to the effective
date of such termination. In the event that the Term of Agreement is terminated
by the Company without Cause (other than due to the Consultant’s death or
Disability) the Consultant shall be entitled to:


(i)     

The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Agreement not ended;


(ii)     

The Severance Amount, payable for the Severance Term;


[Remainder of Page Left Intentionally Blank]



Page 11

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

(iii)     

Continuation of the health benefits provided to Consultant and his covered
dependents under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term, or (B) the date
the Consultant commences employment with any person or entity and, thus, is
eligible for health insurance benefits; provided, however, that as a condition
of continuation of such benefits, the Company may require the Consultant to
elect to continue his health insurance pursuant to COBRA; and


(f)     

Termination by Consultant for Good Reason


The Consultant may terminate the Term of Agreement for Good Reason by providing
the Company thirty (30) days’ written notice setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice, to be
effective, must be provided to the Company within one hundred and twenty (120)
days of the occurrence of such event. During such thirty (30) day notice period,
the Company shall have a cure right (if curable), and if not cured within such
period, the Consultant’s termination shall be effective upon the date
immediately following the expiration of the thirty (30) day notice period, and
the Consultant shall be entitled to the same payments and benefits as provided
in Article 6(e) above for a termination without Cause.


(g)     

Termination by Consultant Without Good Reason


The Consultant may terminate his agreement without Good Reason by providing the
Company thirty (30) days’ written notice of such termination. In the event of a
termination of agreement by the Consultant under this Section 6(g), the
Consultant shall be entitled only to the Accrued Obligations. In the event of
termination of the Consultant’s employment under this Article 6(g), the Company
may, in its sole and absolute discretion, by written notice, accelerate such
date of termination and still have it treated as a termination without Good
Reason.


(h)     

Termination Upon Expiration Date


In the event that Consultant’s agreement with the Company terminates upon the
expiration of the Term of Agreement, the Consultant shall be entitled and the
Company shall pay the Consultant:


(i)     

The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Agreement not ended; A payment equal to the Severance
Amount; and


(ii)     

Continuation of the health benefits provided to Consultant and his covered
dependants under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term, or (B) the date
Consultant commences employment with any person or entity and, thus, is eligible
for health insurance benefits; provided, however, that as a condition of
continuation of such benefits, the Company may require the Consultant to elect
to continue his health insurance pursuant to COBRA.


Page 12

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(i)     Change in Control of the Company

If the Consultant’s agreement is terminated by the Company without Cause or by
the Consultant for Good Reason during (x) the 6-month period preceding the date
of the Change in Control or (y) the two (2) year period immediately following
the Change in Control, the Consultant shall be entitled to:


(i)     

The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Agreement not ended;


(ii)     

A payment equal to the Severance Amount.


(iii)     

Continuation of the health benefits provided to Consultant and his covered
dependants under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term, or (B) the date
Consultant commences employment with any person or entity and, thus, is eligible
for health insurance benefits; provided, however, that as a condition of
continuation of such benefits, the Company may require the Consultant to elect
to continue his health insurance pursuant to COBRA.


(j)     Release

Any payments due to Consultant under this Article 6 (other than the Accrued
Obligations on any payments due on account of the Consultant’s death) shall be
conditioned upon Consultant’s execution of a general release of claims in the
form attached hereto as Exhibit A (subject to such modifications as the Company
reasonably may request).


(k)     

Obligation to Mitigate Damages


In the event of termination of the Term of Agreement, the Consultant shall make
reasonable efforts to mitigate damages by seeking other agreement, provided,
however, that the Consultant shall not be required to accept a position of
substantially different character than the position from which the Consultant
was terminated. To the extent that the Consultant shall receive compensation,
benefits and service credit for benefits from such other employment, the payment
to be made and the benefits and service credit for benefits to be provided by
the Company under the provisions of this Article 6 shall be correspondingly
reduced.

[Remainder of Page Left Intentionally Blank]



Page 13

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

(l)     

Cooperation


Following the Term of Agreement, the Consultant shall give his assistance and
cooperation willingly, upon reasonable advance notice with due consideration for
his other business or personal commitments, in any matter relating to his
position with the Company, or his expertise or experience as the Company may
reasonably request, including his attendance and truthful testimony where deemed
appropriate by the Company, with respect to any investigation or the Company’s
defense or prosecution of any existing or future claims or litigations or other
proceedings relating to matters in which he was involved or potentially had
knowledge by virtue of his employment with the Company. In no event shall his
cooperation materially interfere with his services for a subsequent agreement or
other similar service recipient. To the extent permitted by law, the Company
agrees that (i) it shall promptly reimburse the Consultant for his reasonable
and documented expenses in connection with his rendering assistance and/or
cooperation under this Article 6(l) upon his presentation of documentation for
such expenses and (ii) the Consultant shall be reasonably compensated for any
continued material services as required under this Article 6(l).


(m)     

Return of Company Property


Following the Termination Date, the Consultant or his personal representative
shall return all Company property in his possession, including but not limited
to all computer equipment (hardware and software), telephones, facsimile
machines, palm pilots and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the business of the Company, its customers and clients or its prospective
customers and clients (provided that the Consultant may retain a copy the
addresses contained in his rolodex, palm pilot, PDA or similar device).


(n)     

Clawback of Certain Compensation and Benefits


If, after the termination of the Consultant’s agreement with the Company for any
reason other than by the Company for Cause:


(i)     

it is determined in good faith by the Board and in accordance with the due
process requirements of Article 6(b) that the Consultant’s agreement could have
been terminated by the Company for Cause under Article 6(b) (unless the Board
knew or should have known that as of the Termination Date the Consultant’s
agreement could have been terminated for Cause in accordance with Article 6(b));
or


[Remainder of Page Left Intentionally Blank]



Page 14

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

(ii)     

the Consultant breaches Article 7; then, in addition to any other remedy that
may be available to the Company in law or equity and/or pursuant to any other
provisions of this Agreement, the Consultant’s agreement shall be deemed to have
been terminated for Cause retroactively to the Termination Date and the
Consultant also shall be required to pay to the Company, immediately upon
written demand by the Board, all amounts paid to him by the Company, whether or
not pursuant to this Agreement, on or after the Termination Date (including the
pre-tax cost to the Company of any benefits that are in excess of the total
amount that the Company would have been required to pay to the Consultant if the
Consultant’s agreement with the Company had been terminated by the Company for
Cause in accordance with Article 6(b) above;


7.     Restrictive Covenants.

(a)     

Non-competition


At all times during the Restricted Period, the Consultant shall not, directly or
indirectly (whether as a principal, agent, partner, employee, officer, investor,
owner, consultant, board member, security holder, creditor or otherwise), engage
in any Competitive Activity, or have any direct or indirect interest in any sole
proprietorship, corporation, company, partnership, association, venture or
business or any other person or entity that directly or indirectly (whether as a
principal, agent, partner, employee, officer, investor, owner, consultant, board
member, security holder, creditor, or otherwise) engages in a Competitive
Activity; provided that the foregoing shall not apply to the Consultant's
ownership of Common Stock of the Company or the acquisition by the Consultant,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, and that are
listed or admitted for trading on any United States national securities exchange
or that are quoted on the Nasdaq Stock Market, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Consultant does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent (5%) of any class of capital stock of such corporation.

[Remainder of Page Left Intentionally Blank]



Page 15

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

(b)     

Nonsolicitation of Employees and Certain Other Third Parties


At all times during the Restricted Period, the Consultant shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity (i) employ or attempt to employ or enter into any
contractual arrangement with any employee, consultant or independent contractor
performing services for the Company, or any Affiliate or Related Entity, unless
such employee, consultant or independent contractor, has not been employed or
engaged by the Company for a period in excess of six (6) months, and/or
(ii) call on or solicit any of the actual or targeted prospective customers or
clients of the Company or any Affiliate or Related Entity on behalf of any
person or entity in connection with any Competitive Activity, nor shall the
Consultant make known the names and addresses of such actual or targeted
prospective customers or clients, or any information relating in any manner to
the trade or business relationships of the Company or any Affiliates or Related
Entities with such customers or clients, other than in connection with the
performance of the Consultant’s duties under this Agreement , and/or (iii)
persuade or encourage or attempt to persuade or encourage any persons or
entities with whom the Company or any Affiliate or Related Entity does business
or has some business relationship to cease doing business or to terminate its
business relationship with the Company or any Affiliate or Related Entity or to
engage in any Competitive Activity on its own or with any competitor of the
Company or any Affiliate or Related Entity.


(c)     

Confidential Information


The Consultant shall not at any time divulge, communicate, use to the detriment
of the Company or for the benefit of any other person or persons, or misuse in
any way, any Confidential Information pertaining to the business of the Company.
Any Confidential Information or data now or hereafter acquired by the Consultant
with respect to the business of the Company (which shall include, but not be
limited to, information concerning the Company's financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
that is received by the Consultant in confidence and as a fiduciary, and the
Consultant shall remain a fiduciary to the Company with respect to all of such
information. Notwithstanding the foregoing, nothing herein shall be deemed to
restrict the Consultant from disclosing Confidential Information as required to
perform his duties under this Agreement or to the extent required by law. If any
person or authority makes a demand on the Consultant purporting to legally
compel him to divulge any Confidential Information, the Consultant immediately
shall give notice of the demand to the Company so that the Company may first
assess whether to challenge the demand prior to the Consultant’s divulging of
such Confidential Information. The Consultant shall not divulge such
Confidential Information until the Company either has concluded not to challenge
the demand, or has exhausted its challenge, including appeals, if any. Upon
request by the Company, the Consultant shall deliver promptly to the Company
upon termination of his services for the Company, or at any time thereafter as
the Company may request, all memoranda, notes, records, reports, manuals,
drawings, designs, computer files in any media and other documents (and all
copies thereof) containing such Confidential Information.
 

Page 16

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(d)     

Ownership of Developments


All processes, concepts, techniques, inventions and works of authorship,
including new contributions, improvements, formats, packages, programs, systems,
machines, compositions of matter manufactured, developments, applications and
discoveries, and all copyrights, patents, trade secrets, or other intellectual
property rights associated therewith conceived, invented, made, developed or
created by the Consultant during the Term of Employment either during the course
of performing work for the Companies or their clients or which are related in
any manner to the business (commercial or experimental) of the Company or its
clients (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Consultant for hire for the Company within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
the Consultant for hire for the Company, the Consultant agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Consultant may have in such Work Product. Upon the request of the Company, the
Consultant shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. The Consultant shall further: (i) promptly disclose the Work
Product to the Company; (ii) assign to the Company, without additional
compensation, all patent or other rights to such Work Product for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventions, all at the sole
cost and expense of the Company.


(e)     

Books and Records


All books, records, and accounts relating in any manner to the customers or
clients of the Company, whether prepared by the Consultant or otherwise coming
into the Consultant's possession, shall be the exclusive property of the Company
and shall be returned immediately to the Company on termination of the
Consultant's employment hereunder or on the Company's request at any time.

[Remainder of Page Left Intentionally Blank]



Page 17

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

(f)     

Acknowledgment by Consultant


The Consultant acknowledges and confirms that the restrictive covenants
contained in this Article 7 (including without limitation the length of the term
of the provisions of this Article 7) are reasonably necessary to protect the
legitimate business interests of the Company, and are not overbroad, overlong,
or unfair and are not the result of overreaching, duress or coercion of any
kind. The Consultant further acknowledges and confirms that the compensation
payable to the Consultant under this Agreement is in consideration for the
duties and obligations of the Consultant hereunder, including the restrictive
covenants contained in this Article 7, and that such compensation is sufficient,
fair and reasonable. The Consultant further acknowledges and confirms that his
full, uninhibited and faithful observance of each of the covenants contained in
this Article 7 will not cause him any undue hardship, financial or otherwise,
and that enforcement of each of the covenants contained herein will not impair
his ability to obtain employment commensurate with his abilities and on terms
fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors. The Consultant acknowledges and confirms that his special
knowledge of the business of the Company is such as would cause the Company
serious injury or loss if he were to use such ability and knowledge to the
benefit of a competitor or were to compete with the Company in violation of the
terms of this Article 7. The Consultant further acknowledges that the
restrictions contained in this Article 7 are intended to be, and shall be, for
the benefit of and shall be enforceable by, the Company’s successors and
assigns. The Consultant expressly agrees that upon any breach or violation of
the provisions of this Article 6, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (i) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Article 7(i) hereof, and (ii) such damages as are provided at law
or in equity. The existence of any claim or cause of action against the Company
or its affiliates, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement of the restrictions contained in
this Article 7.


(g)     

Reformation by Court


In the event that a court of competent jurisdiction shall determine that any
provision of this Article 7 is invalid or more restrictive than permitted under
the governing law of such jurisdiction, then only as to enforcement of this
Article 7 within the jurisdiction of such court, such provision shall be
interpreted or reformed and enforced as if it provided for the maximum
restriction permitted under such governing law.


(h)     

Extension of Time


If the Consultant shall be in violation of any provision of this Article 7, then
each time limitation set forth in this Article 7 shall be extended for a period
of time equal to the period of time during which such violation or violations
occur. If the Company seeks injunctive relief from such violation in any court,
then the covenants set forth in this Article 7 shall be extended for a period of
time equal to the pendency of such proceeding including all appeals by the
Consultant.
 

Page 18

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(i)     

Injunction


It is recognized and hereby acknowledged by the parties hereto that a breach by
the Consultant of any of the covenants contained in Article 7 of this Agreement
will cause irreparable harm and damage to the Company, the monetary amount of
which may be virtually impossible to ascertain. As a result, the Consultant
recognizes and hereby acknowledges that the Company shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Article 7 of this
Agreement by the Consultant or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.


8.     Representations and Warranties of Consultant

The Consultant represents and warrants to the Company that:

(a)     

The Consultant’s services will not conflict with or result in his breach of any
agreement to which he is a party or otherwise may be bound;


(b)     

The Consultant has not violated, and in connection with his services with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound; and


(c)     

In connection with Consultant’s services with the Company, he will not use any
confidential or proprietary information that he may have obtained in connection
with employment with any prior employer; and


(d)     

The Consultant has not (i) been convicted of any felony; or (ii) committed any
criminal act with respect to Consultant’s current or any prior employment; and


(e)     

The Consultant is not dependent on alcohol or the illegal use of drugs


The Consultant recognizes that Company shall have the right to conduct random
drug testing of its officers and that Consultant may be called upon in such a
manner.


9.     

Mediation


Except to the extent the Company has the right to seek an injunction under
Article 7(i) hereof, in the event a dispute arises out of or relates to this
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties hereby agree first to attempt in good faith to settle
the dispute by mediation administered by the American Arbitration Association
under its Mediation Rules before resorting to arbitration pursuant to Section 11
hereof.

[Remainder of Page Left Intentionally Blank]



Page 19

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

10.     

Taxes


Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Consultant or his estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes and withholding as required by law, provided it is satisfied
that all requirements of law affecting its responsibilities to withhold have
been satisfied.


11.     Arbitration.

(a)     

Exclusive Remedy


The parties recognize that litigation in federal or state courts or before
federal or state administrative agencies of disputes arising out of the
Consultant’s agreement with the Company or out of this Agreement, or the
Consultant’s termination of services or termination of this Agreement, may not
be in the best interests of either the Consultant or the Company, and may result
in unnecessary costs, delays, complexities, and uncertainty. The parties agree
that any dispute between the parties arising out of or relating to the
Consultant’s agreement, or to the negotiation, execution, performance or
termination of this Agreement or the Consultant’s services, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, Section 1981 of the Civil Rights Act of
1966, as amended, the Family Medical Leave Act, and any similar federal, state
or local law, statute, regulation, or any common law doctrine, whether that
dispute arises during or after agreement shall be resolved by arbitration in the
State of Florida, in accordance with the National Arbitration Rules of the
American Arbitration Association, as modified by the provisions of this Article
11. Except as set forth below with respect to Article 7 of this Agreement, the
parties each further agree that the arbitration provisions of this Agreement
shall provide each party with its exclusive remedy, and each party expressly
waives any right it might have to seek redress in any other forum, except as
otherwise expressly provided in this Agreement. Notwithstanding anything in this
Agreement to the contrary, the provisions of this Article 11 shall not apply to
any injunctions that may be sought with respect to disputes arising out of or
relating to Article 7 of this Agreement. The parties acknowledge and agree that
their obligations under this arbitration agreement survive the expiration or
termination of this Agreement and continue after the termination of the
agreement relationship between the Consultant and the Company. By election of
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.
 
 

Page 20

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(b)     

Arbitration Procedure and Arbitrator’s Authority


In the arbitration proceeding, each party shall be entitled to engage in any
type of discovery permitted by the Federal Rules of Civil Procedure, to retain
its own counsel, to present evidence and cross-examine witnesses, to purchase a
stenographic record of the proceedings, and to submit post-hearing briefs. In
reaching his/her decision, the arbitrator shall have no authority to add to,
detract from, or otherwise modify any provision of this Agreement. The
arbitrator shall submit with the award a written opinion which shall include
findings of fact and conclusions of law. Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.


(c)     

Effect of Arbitrator’s Decision; Arbitrator’s Fees


The decision of the arbitrator shall be final and binding between the parties as
to all claims which were or could have been raised in connection with the
dispute, to the full extent permitted by law. In all cases in which applicable
federal law precludes a waiver of judicial remedies, the parties agree that the
decision of the arbitrator shall be a condition precedent to the institution or
maintenance of any legal, equitable, administrative, or other formal proceeding
by the Consultant in connection with the dispute, and that the decision and
opinion of the arbitrator may be presented in any other forum on the merits of
the dispute. If the arbitrator finds that the Consultant was terminated in
violation of law or this Agreement, the parties agree that the arbitrator acting
hereunder shall be empowered to provide the Consultant with any remedy available
should the matter have been tried in a court, including equitable and/or legal
remedies, compensatory damages and back pay. The arbitrator’s fees and expenses
and all administrative fees and expenses associated with the filing of the
arbitration shall be borne by the non-prevailing party.


12.     Assignment

The Company shall have the right to assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of its assets, if in any
such case said corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Consultant may not assign
or transfer this Agreement or any rights or obligations hereunder.


13.     

Governing Law


This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Florida, without regard to principles of
conflict of laws.
 
 

Page 21

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



14.     

Jurisdiction and Venue


The parties acknowledge that a substantial portion of the negotiations,
anticipated performance and execution of this Agreement occurred or shall occur
in Grand Cayman, Cayman Islands, and that, therefore, without limiting the
jurisdiction or venue of any other federal or state courts, each of the parties
irrevocably and unconditionally (i) agrees that any suit, action or legal
proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, shall
be brought in the courts of record of the Cayman Islands; (ii) consents to the
jurisdiction of each such court in any such suit, action or proceeding; (iii)
waives any objection which it or he may have to the laying of venue of any such
suit, action or proceeding in any of such courts; and (iv) agrees that service
of any court papers may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in such courts.


15.     

Entire Agreement


This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and, upon its effectiveness, shall
supersede all prior agreements, understandings and arrangements, both oral and
written, between the Consultant and the Company (or any of its affiliates) with
respect to such subject matter, . This Agreement may not be modified in any way
unless by a written instrument signed by both the Company and the Consultant.


16.     

Survival


The respective rights and obligations of the parties hereunder shall survive any
termination of the Consultant’s employment hereunder, including without
limitation, the Company’s obligations under Article 6 and the Consultant’s
obligations under Article 7 above, and the expiration of the Term of Employment,
to the extent necessary to the intended preservation of such rights and
obligations.


17.     

Notices


All notices required or permitted to be given hereunder shall be in writing and
shall be personally delivered by courier, sent by registered or certified mail,
return receipt requested or sent by confirmed facsimile transmission addressed
as set forth herein. Notices personally delivered, sent by facsimile or sent by
overnight courier shall be deemed given on the date of delivery and notices
mailed in accordance with the foregoing shall be deemed given upon the earlier
of receipt by the addressee, as evidenced by the return receipt thereof, or
three (3) days after deposit in the U.S. mail. Notice shall be sent (i) if to
the Company, addressed to P.O. Box 331916, Miami, Florida 33233-1916, Attention:
Robert Miller, and (ii) if to the Consultant, to his address as reflected on the
records of the Company, or to such other address as either party shall request
by notice to the other in accordance with this provision.


18.     

Benefits; Binding Effect


This Agreement shall be for the benefit of and binding upon the parties hereto
and their respective heirs, personal representatives, legal representatives,
successors and, where permitted and applicable, assigns, including, without
limitation, any successor to the Company, whether by merger, consolidation, sale
of stock, sale of assets or otherwise.

Page 22

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



19.     

Right to Consult with Counsel; No Drafting Party


The Consultant acknowledges having read and considered all of the provisions of
this Agreement carefully, and having had the opportunity to consult with counsel
of his own choosing, and, given this, the Consultant agrees that the obligations
created hereby are not unreasonable. The Consultant acknowledges that he has had
an opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.


20.     

Severability


The invalidity of any one or more of the words, phrases, sentences, clauses,
provisions, sections or articles contained in this Agreement shall not affect
the enforceability of the remaining portions of this Agreement or any part
thereof, all of which are inserted conditionally on their being valid in law,
and, in the event that any one or more of the words, phrases, sentences,
clauses, provisions, sections or articles contained in this Agreement shall be
declared invalid, this Agreement shall be construed as if such invalid word or
words, phrase or phrases, sentence or sentences, clause or clauses, provisions
or provisions, section or sections or article or articles had not been inserted.
If such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.


21.     

Waivers


The waiver by either party hereto of a breach or violation of any term or
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.


22.     

Damages; Attorneys Fees


Nothing contained herein shall be construed to prevent the Company or the
Consultant from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto seeks to collect any
damages resulting from, or the injunction of any action constituting, a breach
of any of the terms or provisions of this Agreement, then the party found to be
at fault shall pay all reasonable costs and attorneys' fees of the other.


23.     

Waiver of Jury Trial


The Consultant hereby knowingly, voluntarily and intentionally waives any right
that the Consultant may have to a trial by jury in respect of any litigation
based hereon, or arising out of, under or in connection with this Agreement and
any agreement, document or instrument contemplated to be executed in connection
herewith, or any course of conduct, course of dealing statements (whether verbal
or written) or actions of any party hereto.


24.     

No Set-off or Mitigation


The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Consultant or others. In no event shall the
Consultant be obligated to seek other agreement or take any other action by way
of mitigation of the amounts payable to the Consultant under any of the
provisions of this Agreement.



25.     

Section Headings


Page 23

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)

The article, section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


26.     

No Third Party Beneficiary


Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the Company, the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.


27.     

Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument and agreement.


28.     

Indemnification.


(a)     

Subject to limitations imposed by law, the Company shall indemnify and hold
harmless the Consultant to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and all other liabilities incurred or paid by him
in connection with the investigation, defense, prosecution, settlement or appeal
of any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative and to which the Consultant was
or is a party or is threatened to be made a party by reason of the fact that the
Consultant is or was an officer, employee or agent of the Company, or by reason
of anything done or not done by the Consultant in any such capacity or
capacities, provided that the Consultant acted in good faith, in a manner that
was not grossly negligent or constituted willful misconduct and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney's fees) incurred by the Consultant as a
result of the Consultant being called as a witness in connection with any matter
involving the Company and/or any of its officers or directors.


(b)     

The Company shall pay any expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Consultant
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Article 28 in advance of the final disposition of
such action, suit or proceeding. The Company shall promptly pay the amount of
such expenses to the Consultant, but in no event later than 10 days following
the Consultant's delivery to the Company of a written request for an advance
pursuant to this Article 29, together with a reasonable accounting of such
expenses.


(c)     

The Consultant hereby undertakes and agrees to repay to the Company any advances
made pursuant to this Article 28 if and to the extent that it shall ultimately
be found that the Consultant is not entitled to be indemnified by the Company
for such amounts.


Page 24

Costas TakkasEmployment Agreement

--------------------------------------------------------------------------------

Exhibit 10(ii)



(d)     

The Company shall make the advances contemplated by this Article 28 regardless
of the Consultant's financial ability to make repayment, and regardless whether
indemnification of the Indemnitee by the Company will ultimately be required.
Any advances and undertakings to repay pursuant to this Article 28 shall be
unsecured and interest-free.


(e)     

The provisions of this Article 28 shall survive the termination of the Term of
Agreement or expiration of the term of this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



COMPANY:



/s/ Robert Miller

Simple Tech, Inc.

Per: Robert Miller, Director



CONSULTANT:



/s/ Costas Takkas

Costas Takkas



Page 25

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF RELEASE
GENERAL RELEASE OF CLAIMS


·     

Costas Takkas (“Consultant”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Articles 6(c)
(in the case of Disability), Articles 6(e) or 6(f) (other than the Accrued
Obligations) of the Consultant Agreement to which this release is attached as
Exhibit B (the “Consultant Agreement”), does hereby release and forever
discharge Simple Tech, Inc. (the “Company”), its subsidiaries, affiliated
companies, successors and assigns, and its current or former directors,
officers, employees, shareholders or agents in such capacities (collectively
with the Company, the “Released Parties”) from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, for or by reason of
any matter, cause or thing whatsoever, whether known or unknown including, but
not limited to, all claims under any applicable laws arising under or in
connection with Consultant’s services or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment. Consultant
acknowledges that the Company encouraged him to consult with an attorney of his
choosing, and through this General Release of Claims encourages him to consult
with his attorney with respect to possible claims under the Age Discrimination
in Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age.
Without limiting the generality of the release provided above, Consultant
expressly waives any and all claims under ADEA that he may have as of the date
hereof. Consultant further understands that by signing this General Release of
Claims he is in fact waiving, releasing and forever giving up any claim under
the ADEA as well as all other laws within the scope of this paragraph 1 that may
have existed on or prior to the date hereof. Notwithstanding anything in this
paragraph 1 to the contrary, this General Release of Claims shall not apply to
(i) any actions to enforce rights arising under, or any claim for benefits which
may be due Consultant pursuant to, the Consultant Agreement, (ii) any rights or
claims that may arise as a result of events occurring after the date this
General Release of Claims is executed, (iii) any indemnification rights
Consultant may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, and (v) any rights as a holder of equity securities of the Company.


·     

Consultant represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his services, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Consultant pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Consultant shall not have relinquished his
right to commence a Proceeding to challenge whether Consultant knowingly and
voluntarily waived his rights under ADEA.


·     

Consultant hereby acknowledges that the Company has informed him that he has up
to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Consultant also understands that he shall
have seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.


Page 26

Costas TakkasEmployment Agreement– Exhibit A

--------------------------------------------------------------------------------

Exhibit 10(ii)



·     

Consultant acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada applicable to contracts made and to be performed entirely within such
State.


·     

Consultant acknowledges that he has read this General Release of Claims, that he
has been advised that he should consult with an attorney before he executes this
general release of claims, and that he understands all of its terms and executes
it voluntarily and with full knowledge of its significance and the consequences
thereof.


·     

This General Release of Claims shall take effect on the eighth day following
Consultant’s execution of this General Release of Claims unless Consultant’s
written revocation is delivered to the Company within seven (7) days after such
execution.




                           

Costas Takkas
______, __, 20__





Page 27

--------------------------------------------------------------------------------